Citation Nr: 1633649	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-27 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to a special monthly pension (SMP) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran has verified active service in the United States Army from June 1953 to April 1955.  He died in May 2011 and the appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  After the appellant's Notice of Disagreement (NOD) was received in May 2014, the RO in Philadelphia issued a Statement of the Case (SOC) in July 2014 under the traditional review process.  Following the receipt of the appellant's VA Form 9, substantive appeal to the Board, in August 2014, the Philadelphia RO notified the appellant in August 2014 correspondence that because she elected a de novo, review of the appeal, her appeal was being sent to the RO in Winston-Salem North Carolina for a de novo review and issuance of a new SOC following that review process.  A subsequent SOC, prepared by a Decision Review Officer (DRO) in Winston-Salem was issued to the appellant in September 2014.  

On her August 2014 VA Form 9, the appellant requested to appear for a personal hearing before a Veterans Law Judge (VLJ) at VA's Central Office in Washington, D.C.  Following the receipt of notice from the Board that her hearing had been scheduled for August 2015, she notified the Board in June 2015 correspondence that she could not appear for the hearing.  She did not request to reschedule a hearing, and therefore her June 2015 correspondence is deemed a withdrawal of her hearing request.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death and a special monthly pension based on the need for regular aid and attendance of another person or by reason of being housebound.  

Additional development is necessary before the Board can reach the merits of these claims.  

The Veteran had no service-connected disabilities at the time of his death in May 2011.  The Certificate of Death reveals that the Veteran's immediate cause of death was renal failure due to, or a consequence of, chronic renal disease, with other significant conditions of severe dementia, bladder cancer, and prostate cancer contributing to death, but not resulting in the underlying cause.  

The appellant's November 2011 VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits, indicates that the Veteran served honorably in the United States Army from June 1953 to April 1955.  A DD Form 214 confirms such service, and the service treatment records for that period of service were requested and received.  

In a separate application for burial benefits (VA Form 21-530), received in March 2013, the appellant listed the Veteran's United States Army service dates from June 1953 to April 1955 as noted above, but also listed additional honorable service in "Dept of the Navy" from January 24, 1966 to April 2, 1993.  

On a handwritten post-it notation attached to this application, the following development was ordered:

-Pull C file -
-get Navy S#
-get Pies/034 for Navy Service
Wasn't Considered for Rating.

Based on the foregoing notation, it appears that the RO felt it necessary to determine whether the Veteran had an additional period of service before certifying the case to the Board.  However, to date, a review of the claims file does not indicate that any of the above development was undertaken, and the Veteran's personnel file is not currently of record.  Thus, it is not clear from the current record whether the Veteran's service was limited to one period between June 1953 and April 1955, and any additional service could potentially affect the outcome of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate entity verification of any periods of service in addition to the verified service from June 1953 to April 1955, including, but not limited to a period from January 1966 to April 1993.  All responses should be documented in the claims file.  

2.  Following completion of #1 above, undertake any additional development deemed appropriate and then readjudicate the claims of service connection for the cause of the Veteran's death and entitlement to SMP based on the need for aid and attendance or by reason of being housebound.  If any benefit sought on appeal remains denied, the appellant should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




